Case: 11-11147    Date Filed: 11/27/2012   Page: 1 of 2

                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-11147
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:10-cr-00193-CG-M-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

GLENN MARIO THOMAS,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                               (November 27, 2012)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      William Gregory Hughes, appointed counsel for Glenn Mario Thomas in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
              Case: 11-11147     Date Filed: 11/27/2012    Page: 2 of 2

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Thomas’s convictions

and sentences are AFFIRMED.




                                          2